NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUBEN AVISAI FLORES RAMIREZ,                    No.    19-72079

                Petitioner,                     Agency No. A205-908-084

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Ruben Avisai Flores Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Flores Ramirez experienced did not rise to the level of persecution. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not compel

finding that harm rises to the level of persecution). Substantial evidence also

supports the conclusion that Flores Ramirez did not establish a well-founded fear

of future persecution. See id. at 1029 (applicant did not have a well-founded fear

of future persecution where substantial evidence supported the agency’s finding

that he could relocate). Thus, Flores Ramirez’s asylum claim fails.

      Because Flores Ramirez failed to establish eligibility for asylum, in this

case, he did not establish eligibility for withholding of removal. See Zehatye, 453

F.3d at 1190.

      Substantial evidence supports the agency’s denial of Flores Ramirez’s CAT

claim because he did not establish that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          2                                      19-72079
      We reject Flores Ramirez’s contentions that the agency failed to consider

evidence, engaged in improper fact finding, or otherwise erred in its analysis as

unsupported by the record.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    19-72079